DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 46-48 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only--, and/or, --cannot depend from any other multiple dependent claim.  In this case, any one of the preceding claims for Claims 46-48 include multiple dependent Claims 38 and 39. See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Specification
The disclosure is objected to because of the following informalities: Description of Figures in Paragraphs 33-42 are not consistent with the Figures (for example, Figure 10 is described as Rogowski coil in Paragraph 33, whereas Figure 10 is an electrical schematics). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35, lines 9-13 recites, “one or more of the two or more overcurrent protection devices are configured to connect to one or more alternative energy sources, each of the one or more alternative energy sources connected to an overcurrent protection device of the two or more overcurrent protection devices” render the claim indefinite, as lines 11-13 recites same limitation in a different order. For examination purposes, lines 11-13 recitation is considered. Claims 36-49 depend from Claim 35.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 35, 42-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rusch (US 2012/0326518).
Regarding Claim 35, Rusch (US 2012/0326518) discloses an apparatus (100, Figures 1-4) comprising: 
an enclosure (comprising 102, Figures 1-2, corresponding element in Figures 3-4); bus bars in the enclosure (comprising busbars from 330, 340 to 100, Figures 3-4); 
an electrical isolation device comprising contacts wired to connect and disconnect the bus bars from conductors connected to a branch circuit of a main electrical service panel (comprising one of the isolation switches/devices in 345/450, Figures 1-4); 
two or more overcurrent protection devices in the enclosure connected to the bus bars (comprising circuit breakers in 121), wherein: 
one or more of the two or more overcurrent protection devices are configured to connect to one or more alternative energy sources (120, 345  connected to 340), each of the one or more alternative energy sources connected to an overcurrent protection device of the two or more overcurrent protection devices (340 connected to 345); and 
one or more of the two or more overcurrent protection devices are configured to each connect to a load (one or more of circuit breaker in load panel 121 connected to a load 455, Figure 4, Paragraph 16); 
 	one or more current sensors (comprising sensors in 355, 450, Figure 4) configured to monitor current to the main electrical service panel (sensors in 355 monitor current to 124, Figure 4) and to monitor current from the one or more alternative energy sources (sensors in 450 monitor current from 445/340, Figure 4); and 
a power control system configured to: 
sum the current to the main electrical service panel and the current from the one or more alternative energy sources, wherein the sum comprises an amount of current feeding bus bars of the main electrical service panel (Paragraph 14, “…integrates the one or more parallel power sources into utility power grid, allows for the one or more parallel power sources to supply a load panel of the electrical power system along with utility power…”, recited “along with” shows that both utility and parallel power sources are supplying power to the load panel); and 
open the electrical isolation device (Paragraph 17, “…a parallel source disconnect breaker 345 (FIG. 3), such as a circuit breaker, may be mounted to the parallel power disconnect breaker mount 120 and may be used to electrically connect or disconnect a parallel power system 340 from the electric service system 300”) in response to the sum of current feeding the bus bars of the main electrical service panel exceeds a current limit associated with a rating of the main electrical service panel (Paragraph 21, “…parallel source disconnect breaker 345 may be a circuit breaker rated up to the rating of the main service disconnect breaker, 124,…”, Paragraph 25, “In cases where the utility power source 330 is down, the inverter 450 senses this condition, will interrupt the output to the parallel source disconnect breaker 345, and does not allow power generated by the parallel power source 445 to be sent onto the grid”, when utility power source is down sending any power to the grid exceeds the limit). 
Regarding Claim 42, Rusch discloses the apparatus of Claim 35, further comprising a main circuit breaker in the enclosure that electrically isolates bus bars of the enclosure from a connection to a main electrical service panel (comprising 124, Figures 1-4).
Regarding Claim 43, Rusch discloses the apparatus of Claim 42, wherein the main circuit breaker is an electronically operated circuit breaker and wherein the electronically operated main circuit breaker comprises the electrical isolation device (125 coupled to 120, 345, Figures 1-4).
Regarding Claim 44, Rusch discloses the apparatus of Claim 35, wherein the branch circuit of the main electrical service panel comprises a circuit breaker sized smaller than a main overcurrent protection device of the main electrical service panel (an overcurrent protection devices/switches in inverter 450 sized smaller than 124, Figures 1-4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36, 37, 45 are rejected under 35 U.S.C. 103 as being unpatentable over Rusch (US 2012/0326518) in view of and Dougherty et al. (US 6,901,572).
Regarding Claim 36, Rusch discloses the apparatus of Claim 35, wherein: the one or more alternative energy sources comprises two or more alternative energy sources (340 parallel power system Figures 2-4, Paragraph 19); the one or more overcurrent protection devices are electrically operable (breakers that are electrically operable); and the power control system further configured to disconnect one or more of the two or more alternative energy sources (Paragraph 19). 
Rusch does not disclose disconnecting one or more of the two or more alternative energy sources in a predetermined sequence by a programmable sequence operator comprised in the power controller.
Dougherty discloses a power controller comprising a programmable sequence operator configured to control switching/protection devices (Figure 3, Column 1, lines 21-25, Column 2, lines 1-6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the power control system of the apparatus of Rusch, a programmable sequence operator as taught by Daugherty, such that the user can set the desired power sequence control (see Daugherty, Column 1, lines 21-25, “…A programmable sequence controller may include programmable logic that a user programs according to the particular power sequence control desired”).
Regarding Claim 37, combination of Rusch and Dougherty discloses the apparatus of Claim 36, wherein the power control system disconnects one or more of the two or more alternative energy sources in sequence prior to opening the electrical isolation device (by switching off switches in inverter 450, 445 is disconnected).
Regarding Claim 45, Rusch does not disclose the apparatus of Claim 35, wherein the power control system comprises a programmable controller. 
Dougherty discloses a power controller comprising a programmable controller configured to control switching/protection devices (Figure 3, Column 1, lines 21-25, Column 2, lines 1-6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the power control system of the apparatus of Rusch, a programmable controller as taught by Daugherty, such that the user can set/program the desired power control (see Daugherty, Column 1, lines 21-25, “…A programmable sequence controller may include programmable logic that a user programs according to the particular power sequence control desired”).
Claims 38, 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Rusch (US 2012/0326518) in view of Gunn et al. (US 7,174,261).
Regarding Claim 38, Rusch does not disclose the apparatus, further comprising one or more voltage monitoring probes connected to conductors feeding the main electrical service panel and wherein the power control system is further configured to open the electrical isolation device in response to: determining that voltage on one or more phases feeding the main panel is below a voltage threshold; and/or one or more bus bars feeding the main electrical service panel is disconnected.
Gunn discloses an apparatus that provides overcurrent protection in an electrical
distribution system (Figures 1-18), comprising
one or more voltage sensing/monitoring probes connected to conductors feeding the main electrical service panel and wherein the power control system (comprising probes of 160 coupled to power source providing power to power lines 120 and to part of 110 that receives output via 160, Figure 1);
one or more current monitoring probes connected to conductors feeding the main electrical service panel and wherein the power control system (comprising probes of current sensor 100 coupled to power source providing power to power lines 120, 130, Figure 1) with the output of the probes connected to a monitoring circuit (part of 110 that receives output of 100 via 150, Figure 1); and
a fail-safe monitoring circuit (comprising part of 110, Figure 1, 500, Figure 5),
further comprising: a first set of contacts coupled to said voltage sensing/monitoring
probe's output circuit (170 coupled to 160, Figure 1, 170 to 500, Figure 5); a second set of contacts coupled to said current monitoring probe's output circuit (140 coupled to
150, Figure 1, 140 to 500, Figure 5); and a controller circuit, coupled to said first and
second set of contacts (comprising 530 in Figure 5, part of 110, Figures 1, 5),
connected to an electronically/electrically operated switch or relay (comprising 99,
Figure 1, 530, 110 coupled to 99, Figures 1, 5).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to provide the apparatus of Rusch, the structural details to include the current sensing and voltage sensing/monitoring probes and fail-safe monitoring circuit as taught by Gunn and configure the sensing probes to monitor the total/integrated current from all power sources, utility and alternative and to accurately detect fault condition such as islanding and control the power supplied by the utility and the alternate energy sources.
Regarding Claim 46, combination of Rusch and Gunn discloses the apparatus, wherein the one or more current sensors configured to monitor current to the main electrical service panel are wireless current sensors in communication with the power control system (300, Figures 3-4 of Gunn), replacing said set of current monitoring probes, installed in an external utility meter socket (Gunn, Figures 3-4, Column 4, lines 63 – Column 5, line 15).
Regarding Claim 47, combination of Rusch and Gunn discloses the apparatus, wherein the one or more current sensors configured to monitor current to the main electrical service panel and to monitor current from the one or more alternative energy sources comprise one of: current sensors with conductors feeding the main electrical service panel and conductors feeding the one or more alternative energy sources; and one or more current sensors monitoring current to the main electrical service panel and one or more current sensors monitoring current from the one or more alternative energy sources (sensors in the combination configured to sense the total/integrated current from all sources alternative and utility/primary).
Regarding Claim 48, combination of Rusch and Gunn discloses the apparatus, further comprising an oscillator circuit energized by a battery source (battery source 452 coupled to/providing power to inverters 452, Figure 4 of Rusch), wherein the power control system is coupled with each of the one or more alternative energy sources and provides a signal from the oscillator circuit in response to the electrical isolation device being in an open position (Rusch, Paragraph 23).
Regarding Claim 49, combination of Rusch and Gunn discloses the apparatus of Claim 35, wherein the one or more overcurrent protection device connected to the one more alternative energy sources and/or the loads (overcurrent protection devices in 121, 345 connected to loads and alternative power sources in 340, Figures 2-4, Paragraph 19), wherein the power control system further comprises a graphical user interface configured to allow a user to monitor and control one or more of the electrical isolation device, a main circuit breaker connected to the bus bars of the enclosure, and/or one or more electrically operated circuit breakers (Gunn, comprising 540, 510, 590, Figures 5-6, Column 5, lines 40-45, “…Microcontroller 530 may provide at least some of the power parameters to display 510 and through communications interface circuitry 540 to communications bus 550. Communications bus 550 may be coupled with a computer or other device with communication capability”). 
Claims 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Rusch (US 2012/0326518) in view of Gunn et al. (US 7,174,261) and Sinkevich et al. (US 5,590,179).
Regarding Claim 39, in the combination, Rusch discloses the apparatus of Claim 35, Rusch discloses a utility meter ahead of the main electrical service panel and a socket for the utility meter (Paragraph 17).  Combination of Rusch and Gunn does not specifically disclose the current sensors of the one or more current sensors monitoring current to the main electrical service panel and/or one or more voltage monitoring probes comprise a meter collar configured to fit between the utility meter ahead of the main electrical service panel and the socket for the utility meter. Sinkevich discloses a power apparatus (Figures 1-4) comprising a utility meter (30, Figures 4-5) and current sensors and voltage sensors (200, 202, Figures 4-5) comprise a meter collar (comprising 121, Figure 4) configured to fit between the utility meter and the socket for the utility meter (121 between utility meter 30 and socket 40, Figures 4-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination a meter collar as taught by Sinkevich, to securely space and fit the sensors without additional space and cost.
Regarding Claim 40, combination of Rusch, Gunn and Sinkevich discloses the apparatus of Claim 39, wherein the meter collar is configured to allow prongs of the meter to fit into corresponding receptacles in the socket (Sinkevich, prongs 47, Figure 4).
Regarding Claim 41, combination of Rusch, Gunn and Sinkevich discloses the apparatus of Claim 39, wherein prongs of the utility meter fit in receptacles of the meter collar and prongs of the meter collar fit into receptacles of the socket (Sinkevich, prongs 47 fit into receptacles 76, Figure 4).
Response to Arguments
Applicant’s arguments with respect to new claims 36-49 have been considered but are rendered moot in view of new grounds of rejection necessitated due new claims with new limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kreutzman (US 20140265573) discloses in Paragraph 37, “….micro-inverters are designed to synchronize their frequency with that of the utility power grid (e.g. 50 or 60 Hz) using a local oscillator, which utilizes a reference signal from the utility power grid. That is, the micro-inverts have an on-board circuitry which will sense the current AC grid waveform, and generate an output voltage/current that corresponds with the utility grid power”; Nguyen et al. (US 9,964,982) discloses a power control system comprising a graphical user interface (Figure 12, Column 17, lines 59-67,  “the web server 122 of the remote power controller 104 receives the request and generates a web-based graphical user interface (GUI) that accepts user input and provides output by generating web content that is transmitted to the client computing device 102”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUCY M THOMAS/Examiner, Art Unit 2836, 11/30/2022                                                                                                                                                                                             
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836